                Case 2:19-cv-01775-TSZ Document 18 Filed 06/02/20 Page 1 of 1



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
      MARTIN TUTSCHEK, derivatively on
      behalf of COCRYSTAL PHARMA,
 8
      INC.,
 9                          Plaintiff,                C19-1775 TSZ
10         v.                                         MINUTE ORDER
11    RAYMOND F. SCHINAZI, et al.,
12                          Defendants.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
          (1)     Pursuant to the parties’ stipulation, docket no. 17, the claims against
15
   defendant Todd Brady are DISMISSED without prejudice. The Court concludes that
   notice to the shareholders of such dismissal is not required by Federal Rule of Civil
16
   Procedure 23.1(c). The stay is lifted for purposes of entering this Minute Order, but this
   matter otherwise remains stayed. See Order (docket no. 16).
17
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19         Dated this 2nd day of June, 2020.

20
                                                     William M. McCool
21                                                   Clerk

22                                                   s/Karen Dews
                                                     Deputy Clerk
23

     MINUTE ORDER - 1
